DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 49-52, 55, 56 and 58-62 are pending in this application and were examined on their merits.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 49, 50, 55, 56 and 61 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of U.S. Patent No. 10/188,965 B2 in view of Woolverton (US 2003/0091558 A1), of record.


wherein the fibrinogen solution comprises less than 50 pg/mg total protein of tissue plasminogen activator and less than 1 µg/mg total protein of plasminogen, and wherein the fibrinogen retains:    
from about 60% to about 70% activity after 5 weeks in storage of the fibrinogen solution at a temperature of about 30 °C.

The ‘965 Patent is drawn to a pharmaceutical formulation comprising a fibrinogen solution with a concentration of at least 20 mg/mL and a stabilizer, wherein the concentration of tissue plasminogen activator is less than 50 pg/mg and the concentration of plasminogen is less than 1 µg/mg in the recovered fibrinogen solution;
wherein the fibrinogen retains from about 90% to 100% activity after at least 4 weeks in storage of the solution at a temperature of about 0 ºC. to about 8 ºC;
and wherein the fibrinogen retains from about 60% to about 70% activity after 5 weeks in storage of the solution at a temperature of about 30 ºC.

The ‘965 Patent does not disclose the pharmaceutical formulation is contained in a vessel, wherein the fibrinogen solution comprises human-plasma derived fibrinogen or wherein the purity of the fibrinogen is at least 94%, as now required by instant Claim 49. 

wherein the fibrinogen preparation may comprise human fibrinogen with a purity of 95% clottable protein (fibrinogen) (Pg. 4, Paragraph [0034]);
wherein the storage-stable fibrinogen solution is stored in a vessel/container (Pg. 4, Paragraph [0041]).

With regard to the limitation that the human fibrinogen be “human plasm-derived”, this is a product by process limitation.  The MPEP states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)

It would have been obvious to those of ordinary skill in the art prior to the instant invention that both methods are drawn to similar compositions and the differences between the two are minor in nature. 
.

Response to Arguments

Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the claims have been amended and requests reconsideration of the obviousness-type double patenting rejection (Remarks, Pg. 10, Lines 10-12).

This is not found to be persuasive in view of the new rejections addressing the amended claims above.





Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 49-52, 55, 56 and 58-61 are newly rejected under pre-AIA  35 U.S.C.
§103(a) as being unpatentable over Woolverton (US 2003/0091558 A1), in view of Nur et al. (US 8,563,288 B2) and Salles et al. (2002), all of record.

Woolverton teaches a storage-stable, concentrated, ready-to-use, biocompatible mammalian fibrinogen solution (thereby a pharmaceutical formulation) comprising a fibrinogen solution and an effective amount of a stabilizer (glycine) which is stable for 1 day to 1 or more years at a temperature of 4 ºC (Pg. 9, Claims 1, 3 and 4);
wherein the fibrinogen solution is stored at a concentration of 30-70 mg/ml (overlapping the claimed concentration of at least/about 20 mg/mL) (Pg. 4, Paragraph [0065]);
wherein the fibrinogen preparation may comprise human fibrinogen with a purity of 95% clottable protein (fibrinogen) (Pg. 4, Paragraph [0034]);
wherein the storage-stable fibrinogen solution is stored in a vessel/container (Pg. 4, Paragraph [0041]), and reading on Claims 49 in part, 51 and 52;

wherein the fibrinogen monomer is a blood plasma protein representing 2-4 g/L of blood plasma protein and which remains in monomer form until reaction with thrombin to form a fibrin clot (Pg. 1, Paragraphs [0003]-[0004]);
and wherein the formulation may comprise the pharmaceutically acceptable carrier (See Specification, Paragraph [0197]) sodium azide as an antimicrobial agent (Pg. 5, Paragraph [0052]), and reading on Claim 55.

Woolverton does not teach a composition wherein the fibrinogen solution comprises less than 50 pg/mg total protein of tissue plasminogen activator and less than 1 µg/mg total protein of plasminogen, and wherein the fibrinogen retains:
from about 60% to about 70% activity after 5 weeks in storage of the fibrinogen solution at a temperature of about 30 °C, as required by Claim 49;
or a vessel containing at least 5 ml of the fibrinogen solution, as required by Claim 56.

Nur et al. teaches the desirability of removing contaminating plasminogen or its active molecule plasmin from protein solutions for increasing the stability of protein containing pharmaceutical products (Column 1, Lines 16-34).

Salles et al. teaches that Tissue Plasminogen Activator (tPA) is a serine protease that catalyzes the activation of plasminogen to plasmin (Pg. 2125, Column 1, Lines 21 -22).

It would have been obvious to those of ordinary skill in the art before the instant invention to modify the storage-stable, concentrated, ready-to-use, biocompatible mammalian (which may be human) fibrinogen solution of Woolverton in view of the teachings of Nur et al. and Salles et al. to remove as much plasminogen and tPA from the fibrinogen solution as possible because plasminogen/plasmin is known to decrease the stability of protein solutions (fibrinogen being a protein) and tPA is known to activate plasminogen to its active molecule plasmin.  Those of ordinary skill in the art would have been motivated to make this modification in order to increase the stability of the concentrated, ready-to-use, biocompatible mammalian (human) fibrinogen solution of Woolverton.  While the references are silent with regard to the residual levels of tPA and plasminogen, the ordinary artisan would recognize that as much tPA and plasminogen should be removed from the fibrinogen solution as possible.  With regard to the claimed total protein level of tPA of less than 50 pg/ml and less than 1 µg/ml total protein of plasminogen, the ordinary artisan would recognize that the determination of optimal ranges or amounts of a result-effective variable by routine experimentation is not inventive.  In this instance, plasminogen and its tPA catalyzed active form plasmin are known to decrease stability of protein solutions, making their presence a result-effective variable.  
The MPEP states:
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

There would have been a reasonable expectation of success in making this modification because Woolverton teaches a stable, pharmaceutical protein product (fibrinogen solution) and Nur et al. teaches the desirability of removing plasminogen and its tPA catalyzed active form from pharmaceutical protein compositions to increase stability and the determination of the acceptable levels of plasminogen and tPA residuals in the composition by routine experimentation and optimization would have been within the purview of those of ordinary skill in the art prior to the invention
It would have been further obvious to those of ordinary skill in the art prior to the instant invention to modify the vessel comprising a pharmaceutical formulation of fibrinogen solution and stabilizer of Woolverton, Nur et al. and Salles et al. by providing the vessel with at least 5 ml of the fibrinogen solution because the result-effective adjustment of conventional working parameters (e.g. determining an appropriate volume of fibrinogen solution in the vessel) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  Volume is an art-recognized result-effective variable as too much volume will result in an overflowing vessel.  There would have been a reasonable expectation of success in making this modification because it would have been within the purview of those of ordinary skill in the art to select a vessel based on the volume it is desired to contain and to provide to that vessel a suitable amount of fibrinogen solution based on artisan preference and need.

With regard to the limitations of Claims 49 and 50, respectively, that the fibrinogen solution retains from about 60% to about 70% activity after 5 weeks of storage at a temperature of about 30 ºC, and would comprise at least 80% total protein of monomeric fibrinogen; these appear to be characteristic features/properties of the fibrinogen solution of Claim 49.  As the prior art makes obvious all of the structural limitations of the claimed fibrinogen solution, it would also be expected to have the same characteristic features/properties.

With regard to the limitations of Claims 58, 59 and 60, respectively, that the fibrinogen solution would comprise less than 150 ng/mg total protein of plasminogen;
less than 20 pg/mg total protein of tissue plasminogen activator (t-PA) and less than 10 ng/ml total protein of plasminogen;
or wherein the fibrinogen solution has a ratio of fibrinogen to plasminogen or fibrinogen to t-PA that is greater than 3:1, these also appear to be characteristic features/properties of the fibrinogen solution of Claim 49.

As the prior art makes obvious all of the structural limitations of the claimed fibrinogen solution, it would also be expected to have the same characteristic features/properties.

With regard to the limitation of Claim 49, that that the human fibrinogen be “human plasma-derived”, this is a product by process limitation.  In this instance, the product of Claim 49 is obvious over the product of the prior art, even if made by a different process.  The MPEP states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)

With regard to the limitations of Claim 61, these are product-by-process limitations.  In this instance, the product of Claim 49 is obvious over the product of the prior art, even if made by a different process.  The MPEP states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)

Response to Arguments

Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the amended claims recite features not taught or suggested by the cited prior art references (Remarks, Pg. 5, Lines 7-12).

This is not found to be persuasive for the reasoning provided in the above New rejections.

The Applicant argues that Woolverton focuses on bovine fibrinogen while the instant claims are drawn to human plasma-derived fibrinogen, which due to reduced amounts of tPA and plasminogen as claimed is useful for treating a subject suffering from a fibrinogen deficiency (Remarks, Pg. 5, Lines 19-23 and Pg. 6, Lines 1-5).

This is not found to be persuasive for the following reasons, as discussed in the new rejection above, Woolverton also teaches wherein the fibrinogen preparation may comprise human fibrinogen with a purity of 95% clottable protein (fibrinogen) (Pg. 4, Paragraph [0034]).  Thus, while the reference may disclose an embodiment utilizing bovine fibrinogen it also discloses a preparation comprising human fibrinogen as claimed.  The MPEP states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)

The basis for the reduction of tPA and plasminogen from the composition were discussed both above and in the prior rejection.  As the vessel/composition of the combined prior art would be the same as that of the claimed invention, it would also be expected to have the same properties and characteristics of being “useful for treating a subject suffering from a fibrinogen deficiency”.

The Applicant argues that the claims have been amended to recite that the fibrinogen “retains from about 60% to about 70% activity after 5 weeks in storage of the fibrinogen solution at a temperature of about 30 ºC”, and absent any guidance Woolverton’s limited and unrelated disclosure on bovine fibrinogen would not have provide the ordinary artisan with any motivation or guidance to arrive at the claimed composition (Remarks, Pg. 6, Lines 11-16).

This is not found to be persuasive for the following reasons, as discussed above and in the prior action, with regard to the limitations of Claim 49, that the fibrinogen solution retains from about 60% to about 70% activity after 5 weeks of storage at a temperature of about 30 ºC; this appears to be characteristic features/properties of the fibrinogen solution of Claim 49.  As the prior art makes obvious all of the structural limitations of the claimed fibrinogen solution, it would also be expected to have the same characteristic features/properties.

The Applicant argues that the Examiner’s citation that the fibrinogen solution of Woolverton is stable for 1 day to 1 or more years at a temperature of 4 ºC, the reference also teaches the use of a protease inhibitor, which while not precluded by the claims,  achieves the stability without a protease inhibitor and thus, the ordinary artisan would have reasonably expected that the bovine fibrinogen solution of Woolverton would have been structurally and functionally distinct from the claimed solution (Remarks, Pg. 6, Lines 17-23 and Pg. 7, Lines 1-3). 

This is not found to be persuasive for the following reasons, the claims cited by the Examiner nowhere indicate the use or presence of a protease inhibitor.  For reasons of record set forth above, the Examiner maintains that the ordinary artisan would not have reasonably expected that the human fibrinogen solution of Woolverton would have been structurally and functionally distinct from the claimed solution.

The Applicant argues that neither Nur et al. nor Salles et al. remedy the alleged deficiencies of Woolverton and notes that the starting material of Nur et al. would have contained both tPA and plasminogen and nothing in the reference suggests its purification method would have removed tPA to the claimed level (Remarks, Pg. 7, Lines 4-19).

This is not found to be persuasive for the following reasons, Nur et al. was cited only for its teachings of the desirability of removing contaminating plasminogen or its active molecule plasmin from protein solutions for increasing the stability of protein containing pharmaceutical products, and not for any teaching related to starting material or the purification thereof.

The Applicant argues that Salles only discloses the generic teaching that tPA “is a serine protease that catalyzes the activation of plasminogen to plasmin” but does not discuss any purification process to remove tPA from human plasma preparations and the ordinary artisan would not have arrived at the claimed invention with a reasonable expectation of success (Remarks, Pg. 7, Lines 20-23 and Pg. 8, Lines 1-5).
This is not found to be persuasive for the following reasons, Salles et al. was cited only for its teachings that that tPA “is a serine protease that catalyzes the activation of plasminogen to plasmin”, and not for any teaching related to human plasma preparations or the purification thereof.  The Examiner maintains for reasons of record set forth above, that the ordinary artisan would have arrived at the claimed composition with a reasonable expectation of success.

The Applicant argues that the claims now recite “a purity of fibrinogen of at least 94%” and notes that Nur et al. discloses a preparation containing contaminants, a purity of only 73.44% and increased instability.  Applicant asserts that the ordinary artisan would not have had a reasonable expectation of success in achieving the claimed purity based on Nur et al. (Remarks, Pg. 8, Lines 6-18).

This is not found to be persuasive for the following reasons, Nur et al. was cited only for its teachings of the desirability of removing contaminating plasminogen or its active molecule plasmin from protein solutions for increasing the stability of protein containing pharmaceutical products, and not for any teaching related to fibrinogen purity or the stability thereof.  The Examiner maintains for reasons of record set forth above, that the ordinary artisan would have arrived at the claimed composition with a reasonable expectation of success.


The Applicant argues that the claims now recite a stability profile that retains “from about 60% to about 70% activity after 5 weeks in storage of the fibrinogen solution at a temperature of about 30 ºC”, while Nur et al. shows instability in a fibrinogen solution at 37 ºC after 6 days.   Applicant concludes that the skilled artisan would not have been motivated to combine the cited references to arrive at the claimed invention with a reasonable expectation of success (Remarks, Pg. 8, Lines 19-23 and Pg. 9, Lines 1-4).

This is not found to be persuasive for the following reasons, Nur et al. was cited only for its teachings of the desirability of removing contaminating plasminogen or its active molecule plasmin from protein solutions for increasing the stability of protein containing pharmaceutical products, and not for any teaching related to fibrinogen purity or the stability thereof.  The Examiner maintains for reasons of record set forth above, that the ordinary artisan would have arrived at the claimed composition with a reasonable expectation of success.

Claims 49-52, 55, 56 and 58-62 are newly rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Woolverton (US 2003/0091558 A1), in view of Nur et al. (US 8,563,288 B2) and Salles et al. (2002), all of record, as applied to Claims 49-52, 55, 56 and 58-61 above, and further in view of Metzner et al. (US 7,045.501 B2) and Arakawa et al. (2007), both cited in the IDS.

The teachings of Woolverton, Nur et al. and Salles et al. were discussed above.
None of the above references teach a vessel wherein the pharmaceutical formulation further comprises about 100 mM NaCI, about 20 mM Tris, about 20 mM Trisodium citrate, about 1 mM CaCI and about 150 mM arginine, as required by Claim 62.

Metzner et al. teaches a storage stable, fibrinogen solution comprising 100 mM NaCI, 20 mM Tri-sodium citrate, 2.5 mM CaCl2, and 5% L-arginine (x10 = 50 g/L/174.2 g/mol = 0.28 mol/L = 280mM) (Column 11, Lines 1 -17) and wherein TRIS may also be utilized as a buffer (Column 7, Lines 21-30).

Arakawa et al. teaches that arginine is effective in suppressing aggregation of proteins (Pg. 110, Abstract).

It would have been obvious to those of ordinary skill in the art before the instant invention to modify the vessel comprising a storage stable, fibrinogen solution comprising about 20 mg/mL fibrinogen of Woolverton, Nur et al. and Salles et al. with the use of a buffer solution comprising NaCI, CaCl2, L-arginine, TRIS and trisodium citrate because this is no more than the use of a known technique (buffer solution for storage stable, fibrinogen solution) to improve a similar product (storage stable, fibrinogen solution) in the same way (stabilized fibrinogen solution). 
 The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
 (C) Use of known technique to improve similar devices (methods, or products) in the same way;

Those of ordinary skill in the art before the instant invention would have recognized that the claimed concentrations are close to or the same as the concentrations of the prior art.  The MPEP states:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

Those of ordinary skill in the art before the instant invention would have further recognized that TRIS could be used along with the tri-sodium citrate buffer because the Metzner et al. reference discloses both as useful as buffering agents in storage stable, fibrinogen compositions and utilizes the tri-sodium citrate at a concentration of 20mM, therefor the ordinary artisan would expect that TRIS could also be used in the same concentration.

With regard to the concentration of L-arginine, the determination of optimal or workable ranges by routine experimentation is not inventive.  In this instance, the concentration of arginine is a result-effective variable as too little arginine may not prevent protein aggregation in the storage stable, fibrinogen solution.  The MPEP states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.

There would have been a reasonable expectation of success in making this modification because both the Woolverton and Metzner et al. references are drawn to storage stable, fibrinogen solutions and the determination of optimal concentrations of components by routine experimentation is prima facie obvious.

Response to Arguments

Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the combination of Metzner and Arakawa does not remedy the alleged deficiencies of Woolverton, as neither reference alone or in combination with the other cited references would have provided the skilled artisan with a reasonable expectation of success in arriving at the claimed invention (Remarks, Pg. 9, Lines 22-24 and Pg. 10, Lines 1-5).

This is not found to be persuasive for the following reasons, the Metzner et al. and Arakawa et al. references were cited only for their teachings related to limitations found in Claim 62.  The Examiner maintains for reasons of record set forth above, that the ordinary artisan would have arrived at the claimed composition with a reasonable expectation of success based on the combination of the cited references.

Conclusion

No claims are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        02/01/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653